                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                 No. 5:19-CR-327-2D

UNITED STATES OF AMERICA,                  )
                                           )
      v.                                   )       ORDER TO SEAL
                                           ) .      (Under Seal)
BRANDON SHANE REAMS                        )

      Upon motion of the United States, it is hereby ORDERED that Docket Entry

87 be sealed.

       It is FURTHER ORDERED that the Cler~ provide a filed copy of the Order to

the United States Attorney's Office and Counsel for the Defendant.

      This the ).... day of   JtA.t\.e_.         2021.




                                 JAMES C. DEVER, III
                                 United States District Judge
